Citation Nr: 1717034	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to October 1979, to include service in the Republic of Vietnam.  This case comes before the Board of Veterans' (Board) on appeal of a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial 30 percent disability, effective December 10, 2010 (date of claim).

There was a prior remand by the Board in January 2015 for further development.  As a result, in a May 2015 rating decision, the RO granted an increased 50 percent initial rating for the Veteran's service-connected PTSD, effective December 10, 2010 (date of claim).  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms of productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran disagrees with the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim, and a clarifying opinion was obtained for the PTSD claim.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the April 2011 and April 2015 examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal criteria, factual background, and analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's PTSD has been assigned an initial rating of 50 percent under 38 C.F.R § 4.130, DC 9411.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and  long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Evaluation under 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding the entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi,  16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The Veteran is currently assigned a 50 percent initial rating for his service-connected PTSD, effective from December 10, 2010, the date of his claim for service connection.  After evaluating the evidence of record, the Board finds that the 50 percent rating is appropriate as the symptoms for his service-connected PTSD result in occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.130, DC 9411.
The relevant evidence of record includes treatment records from the Columbia, Missouri VA Medical Center (VAMC) which indicate that the Veteran's PTSD was diagnosed in October 2010, and that he continued to receive regular treatment for his psychiatric disability after the initial diagnosis.  

During the April 2011 VA examination, the Veteran reported symptoms of depression, including depressed mood nearly every day, anhedonia, sleep disturbance, appetite disturbance, fatigue, feelings of worthlessness, difficulties concentrating, psychomotor agitation, and thoughts of self-harm/death.  The Veteran further reported symptoms of anxiety and worry that was difficult to control, difficulties relaxing, restlessness, and irritability.  The Veteran described his current social relationships as poor and noted that he had limited social contact because his symptoms caused mistrust, anger issues, and isolation.  The Veteran had also lost interest and motivation for leisure activities.  The Veteran denied symptoms consistent with mania/hypomania, panic disorder, generalized anxiety disorder, specific phobia, social phobia, obsessive compulsive disorder, hallucinations, or delusions.  The examiner observed that the Veteran was clean and neatly groomed, cooperative, had full affect, but was agitated.  The Veteran was oriented to time, place, and person.  His recent and remote memories were intact and there was no evidence of delusional thinking.  He denied a history of hallucinations, however, the Veteran reported suicidal ideation with no intent or plan.  The examiner diagnosed PTSD and major depressive disorder, explaining that the symptoms commonly overlapped, and therefore assigned a Global Assessment Functioning (GAF) score of 45.  The examiner stated the Veteran reported moderate symptomatology for both his PTSD and major depressive disorder, and that these symptoms seriously affected his social, recreational, behavioral, and affective functioning.

On April 2015 VA examination, the examiner found that the Veteran's symptoms of depression had worsened since the April 2011 VA examination.  The Veteran attributed his worsened depression to an increased awareness of his past.  The Veteran also reported increased efforts to reduce irritability with others, which had in turn, resulted in increased isolation and increased self-blame for his past (increased rumination).  The Veteran reported increased isolation, detachment, irritability and diminished interest.  As a result, the examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was clean, adequately groomed, and casually dressed.  His speech was within normal limits, with no evidence of word finding difficulty.  His thoughts were clear, logical and well organized.  The Veteran's affect was slightly flat and guarded.  When asked directly, the Veteran denied any suicidal or homicidal ideation.  The Veteran was generally cooperative and easy to engage.  

The April 2015 examiner noted that the Veteran had more bad days than good days in the past two weeks.  The Veteran reported feelings of hopelessness, decreased energy, amotivation, anhedonia, and increased appetite.  In regards to the PTSD diagnostic criteria, the Veteran was experiencing recurrent, involuntary and intrusive distressing memories of traumatic events, recurrent distressing dreams related to the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts or feelings, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  The Veteran reported that all of the symptoms last more than one month. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that from December 10, 2010 the Veteran's service-connected PTSD did not more nearly approximate the criteria for the next higher 70 percent rating.  

The competent evidence of record, as outlined above, shows that from December 10, 2010, the Veteran's service-connected PTSD has been characterized primarily by daily depressed mood, distressing memories, recurrent distressing dreams, avoidance of distressing memories, negative beliefs or expectations about oneself and others, diminished interest in activities, irritable behavior, angry outbursts, hypervigilance, sleep disturbance, and isolation from others.  Such symptoms resulted in occupational and social impairment with reduced reliability and productivity.

A 70 percent rating is not warranted for the Veteran's service-connected PTSD because occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not shown.  In particular, it is not shown that the Veteran exhibited any symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The Board acknowledges that during the April 2011 VA examination, it was noted that the Veteran reported having suicidal ideation with no intent or plan, and that suicidal ideation is one of the symptoms associated with the next higher 70 percent rating.  However, the weight of the evidence does not show that even with consideration of this symptom, the Veteran's overall disability picture has resulted in occupational and social impairment with deficiencies in most areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Importantly, even during the April 2011 VA examination where this symptom was reported, the examiner described the Veteran's psychiatric symptoms as moderate.  The Veteran's VA treatment records, to include those dated in and around the same time as the April 2011 VA examination, also show that throughout the appeal period, he has consistently denied having suicidal ideation and has been assigned GAF scores in the range of 48-66.  These records suggest that the Veteran's overall disability picture most nearly approximates the currently assigned 50 percent rating.  See e.g., April 2011 to March 2015 VA treatment records; April 2015 VA examination report.  

A 100 percent rating is also not warranted for the Veteran's service-connected PTSD because total occupational and social impairment has not been shown.  In particular, it is not shown that the Veteran exhibited any symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger in hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Importantly, while it is established that the Veteran's PTSD symptoms caused him to distrust others and have social difficulty that result in isolation, these symptoms fall squarely within a 50 percent rating for PTSD (e.g. difficulty in establishing and maintaining effect work and social relationships) 

As the maximum rating has not been assigned for this claim, the Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's PTSD primarily involved depressed mood, distressing memories, recurrent distressing dreams, avoidance of distressing memories, negative beliefs or expectations about oneself and others, diminished interest in activities, irritable behavior, angry outbursts, hypervigilance, sleep disturbance, and isolation from others.  DC 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. At 442.  Hence, the rating criteria reasonably describe that Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  

In summary, there is no indication in the record that the average industrial impairment from his service-connected PTSD would be in excess of that contemplated by the rating provided by the DC 9411.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for hearing loss and tinnitus.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


